     Case 3:19-cr-01850-AJB Document 71 Filed 12/11/20 PageID.280 Page 1 of 2



1    PATRICK J. BURKE
     Colorado State Bar No. 4943
2    Patrick J. Burke, P.C.
     303 16th Street, Suite 200
3    Denver, CO 80202
     (303) 825-3050
4    patrick-j-burke@msn.com
5    ELLIS M. JOHNSTON III
     California State Bar No. 223664
6    CLARKE JOHNSTON THORP & RICE PC
     180 Broadway, Suite 1800
7    San Diego, CA 92101
     (619) 756-7632
8    trip@cjtrlaw.com
9    Attorneys for Mr. Earnest
10
                               UNITED STATES DISTRICT COURT
11
                          SOUTHERN DISTRICT OF CALIFORNIA
12
                        (HONORABLE ANTHONY J. BATTAGLIA)
13
     UNITED STATES OF AMERICA,                   Case No.: 19CR1850-AJB
14
                  Plaintiff,                     UNOPPOSED MOTION FOR
15         vs.                                   LEAVE TO FILE BRIEFING IN
                                                 EXCESS OF 25 PAGES
16   JOHN TIMOTHY EARNEST,
17                Defendant.
18
19
     TO: ROBERT S. BREWER, JR., UNITED STATES ATTORNEY; AND
20       PETER KO, SHANE HARRIGAN, ASSISTANT UNITED STATES
         ATTORNEYS, AND ROSE GIBSON, SPECIAL ASSISTANT UNITED
21       STATES ATTORNEY:
22
23                     UNOPPOSED MOTION FOR LEAVE TO FILE
                          BRIEFING IN EXCESS OF 25 PAGES
24
           As required by Local Rule 47.1(e), Mr. Earnest, by and through his attorneys,
25
     hereby moves this Court for leave to file briefing for the February 12, 2021, motions
26
     hearing that exceeds 25 pages in total, for the foregoing reasons.
27
28
                                                 1                            19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 71 Filed 12/11/20 PageID.281 Page 2 of 2



1
           Mr. Earnest has been charged in an Indictment alleging 113 counts, including
2
     counts that are capital-eligible or otherwise provide for mandatory life sentences.
3    Beyond the significant scope of punishment that Mr. Earnest faces, the legal
4    challenges to the charges in the Indictment raise significant constitutional and statutory
5    issues, many of first impression in this Circuit.
6          Counsel have been diligent and strived to condense the briefing as much as
7    possible.
8          Counsel have also consulted with counsel for the government, Assistant United
9    States Attorney Peter Ko, who states that the government has no opposition to this
10   motion.
11
                                                      Respectfully Submitted,
12
     DATED: December 11, 2020                         s/ Patrick J. Burke
13                                                    PARTICK J. BURKE
14
                                                      s/ Ellis M. Johnston III
15                                                    ELLIS M. JOHNSTON III
                                                      Attorneys for Mr. Earnest
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2                             19cr1850-AJB
